DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous objection to the title and rejection of claims 1-20 on 35 U.S.C. 112(b) have been overcome in view of applicant's amendments/remarks and are hereby withdrawn. 
The interpretation of claims 1 and 11 under 35 U.S.C. 112(f) is withdrawn in view of applicant's amendments/remarks. The term “processor” in claims 1 and 11 is interpreted to be short for “microprocessor” or equivalent, which is a structural machine, consistent with the specification and the plain meaning.

Response to Arguments/Remarks
Applicant's arguments filed on 05/27/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by HIRAOKA et al. (hereafter referred to as “HIRAOKA”, US 2012/0147209). 

Regarding claim 1, HIRAOKA discloses an imaging element, comprising: 
a light reception unit configured to receive incident light and perform photoelectric conversion (Figs. 1&2, optical system 600 and pixel array 101); and 
a compression unit configured to compress image data obtained in the light reception unit into encoded data (Fig. 5, coding circuit 116 and pg. [0148]), 
wherein the encoded data does not include a prohibition code (pg. [0148]: “a data value of 8'hFF is set to an inhibition code”), 
wherein the prohibition code is a code in which a predetermined number or more bits having identical values are consecutively arranged (pg. [0148]: “8'hFF is set to an inhibition code”), and 
wherein the compression unit is implemented via at least one processor (Fig. 5),

Regarding claim 9, HIRAOKA discloses the imaging element according to claim 1, wherein the prohibition code is a code in which a predetermined number of more bits having identical values of 1's or 0's are consecutively arranged (pg. [0148]:  the inhibition code “8'hFF”).

Claim 10 has been analyzed and is rejected for the same reasons as outlined above regarding claim 1.

Regarding claims 11 and 20, please refer to analysis of claim 1. HIRAOKA further discloses a decompression unit to decompress the encoded data (Figs. 23&24, the Decoding circuit 305/306). 

Claim 19 has been analyzed and is rejected for the same reasons as outlined above regarding claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:    
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (US 2012/0147209) in view of Sankarasubramaniam et al. (hereafter referred to as “Sankarasubramaniam”, "Fixed-Rate Maximum-Runlength-Limited Codes From Variable-Rate Bit Stuffing," in IEEE Transactions on Information Theory, vol. 53, no. 8, pp. 2769-2790, Aug. 2007).   

Regarding claim 2, HIRAOKA discloses the imaging element according to claim 1, but fails to disclose wherein the compression unit is further configured to add a dummy bit to the compressed image data in order to avoid including the prohibition code in the encoded data.
However, adding dummy bit(s) is a well-known technique to avoid certain pattern(s) from appearing in a bit sequence, as for example shown in Sankarasubramaniam (Fig. 1 and section III, bit stuffing and pad n-n’ dummy bits).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to yield the invention as described in claim 2 by using the well-known techniques of adding dummy bit(s) in HIRAOKA for the purpose of eliminating the inhibition code “8'hFF” in the coded data (HIRAOKA, pg.[0148]).

Claim 12 has been analyzed and is rejected for the same reasons as outlined above regarding claim 2.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (US 2012/0147209) in view of Sankarasubramaniam et al. ("Fixed-Rate Maximum-Runlength-Limited Codes From Variable-Rate Bit Stuffing," in IEEE Transactions on Information Theory, vol. 53, no. 8, pp. 2769-2790, Aug. 2007), and further in view of Ueki et al. (hereafter referred to as “Ueki”, US 2015/0281539).   

Regarding claim 3, HIRAOKA in view of Sankarasubramaniam discloses the imaging element according to claim 2, wherein the image data includes a set of pixel data items obtained in each unit pixel of the light reception unit (HIRAOKA, Figs. 1&2, optical system 600 and pixel array 101). 
The HIRAOKA and Sankarasubramaniam combination as applied to claim 2 fails to disclose wherein the compression unit performs Golomb encoding of a difference value between the pixel data items before adding the dummy bit to the compressed image data.
In the same field of image encoding, Ueki discloses a compression unit that performs Golomb encoding of a difference value between the pixel data items (Ueki, Fig. 2A, Golomb coding 142)
Golomb encoding is a well-known and widely used technique in image encoding. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Ueki with that of HIRAOKA in view of Sankarasubramaniam to yield the invention as described in claim 3. This combination (modification) could be made using known methods with no changes to the operating principles of any of the references to produce nothing more than highly predictable results. 

Regarding claim 4, HIRAOKA in view of Sankarasubramaniam discloses the imaging element according to claim 2, but fails to disclose wherein the compression unit compresses the image data at a fixed compression rate.
In the same field of image encoding, Ueki discloses a compression unit that compresses the image data at a fixed compression rate (Ueki, pg. [0386], (12) “the compression unit compresses the still image data of the raw image data at a fixed compression rate”).
Compression rate is a common parameter used in image coding. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Ueki with that of HIRAOKA in view of Sankarasubramaniam to yield the invention as described in claim 4.

Claims 13 and 14 have been analyzed and are rejected for the same reasons as outlined above regarding claims 3 and 4, respectively.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (US 2012/0147209), and further in view of Ueki (US 2015/0281539).   

Regarding claim 5, HIRAOKA discloses the imaging element according to claim 1, wherein the image data includes a set of pixel data items obtained in each unit pixel of the light reception unit (HIRAOKA, Figs. 1&2, optical system 600 and pixel array 101), but fails to further teach the remaining limitations of claim 5.
 In the same field of image encoding, Ueki discloses a compression unit that  compresses the image data into the encoded data by either Golomb encoding of a difference value between the pixel data items or inverse Golomb encoding of encoding the difference value between the pixel data items to an inverse code for the Golomb encoding on a basis of a value of the encoded data resulting from immediately preceding encoding among the set of pixel data items (Ueki, Fig. 2A Golomb encoding. Fig. 3A, Golomb decoding).
Golomb encoding is a well-known and widely used technique in image encoding. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Ueki with that of HIRAOKA to yield the invention as described in claim 5. This combination (modification) could be made using known methods with no changes to the operating principles of any of the references to produce nothing more than highly predictable results. 

Regarding claim 6, HIRAOKA in view of Ueki discloses the imaging element according to claim 5, wherein the compression unit compresses the difference value between the pixel data items into the encoded data not including the prohibition code according to either the Golomb encoding or the inverse Golomb encoding on a basis of a value of a predetermined bit of the encoded data resulting from immediately preceding encoding among the pixel data items (Ueki, Figs. 2A&3A Golomb encoding and decoding. HIRAOKA, pg. [0148]: “it is necessary that the value of 8'hFF be not generated in the coded pixel data”).

Regarding claim 7, HIRAOKA in view of Ueki discloses the imaging element according to claim 6, wherein the predetermined bit is a least significant bit (LSB) or a most significant bit (MSB) (HIRAOKA, pg. [0148]: “8'hFF”)

Regarding claim 8, HIRAOKA in view of Ueki discloses the imaging element according to claim 5, wherein, in a case where predetermined bits of the encoded data of the difference value between the pixel data items resulting from immediately preceding encoding are identical values being consecutive the predetermined number of times, when the Golomb encoding is performed on the difference value between the immediately preceding pixel data items (Ueki, Fig. 2A, DPCM processing followed by Golomb coding), the compression unit performs the inverse Golomb encoding, and when the inverse Golomb encoding is performed on the difference value between the immediately preceding pixel data items, the compression unit performs the Golomb encoding to compress the difference value into the encoded data (Ueki, Fig. 3A, Golomb decoding followed by inverse DPCM processing). 

Claims 15-18 have been analyzed and are rejected for the same reasons as outlined above regarding claims 5-8, respectively.

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666